Title: From Alexander Hamilton to Charles Cotesworth Pinckney, 4 November 1799
From: Hamilton, Alexander
To: Pinckney, Charles Cotesworth


          
            Sir,
            NY Nov 4th. 99
          
          Enclosed are a letter from the Secretary of the Treasury and one from the Secretary of War.
          It would appear from the extract of a letter from Captain Taylor which is likewise enclosed that my letter to Col. Read on the subject must have miscarried. You will oblige me by — giving promptly the necessary directions in the case—
          With great
          Gl. Pinckney
        